Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with William Battista (REG# 37525) on 5/10/2022.

FOR THE CLAIMS:

Claim 1 (Currently Twice-Amended) An electric connection box comprising: a housing including an opening; a first lid portion including a first body wall that closes the opening of the housing and a first peripheral wall extending from a periphery of the first body wall toward the housing; a groove provided between the first peripheral wall and a wall portion arranged to be spaced apart from the first peripheral wall, the groove including an opening in a side of the first body wall in an extending direction of the first peripheral wall; and a protrusion provided on the first lid portion and protruding toward the wall portion, wherein the protrusion covers the opening of the groove, [[and]] wherein a protruding end surface of the protrusion is disposed to oppose a surface of the wall portion, the surface extending along the extending direction of the first peripheral wall and opposing the first peripheral wall, and wherein the groove includes a bottom wall provided with an inclined surface that extends away from the first lid portion.

Claim 7 is cancelled.

Claim 8. (Currently Amended) An electric connection box configured to be disposed in an engine room provided in one side of a vehicle in a front-rear direction of the vehicle, the electric connection box comprising: a housing including an opening; a first lid portion including a first body wall that closes the opening of the housing and a first peripheral wall extending from a periphery of the first body wall toward the housing; a groove provided between the first peripheral wall and a wall portion arranged to be spaced apart from the first peripheral wall, the groove including an opening in a side of the first body wall in an extending direction of the first peripheral wall; and a protrusion provided on the first lid portion and protruding toward the wall portion, wherein the protrusion covers the opening of the groove, wherein the first peripheral wall is disposed on the one side with respect to the wall portion in the front-rear direction of the vehicle, and wherein the groove includes a bottom wall provided with an inclined surface that extends away from the first lid portion.

Allowable Subject Matter
Claims 1-2, 5-6 and 8-9 are allowed.

The following is an examiner’s statement of reasons for allowance of claims 1 and 8: 
The prior art does not teach or suggest an electric connection box comprising: a housing with an opening; a first lid portion having a first body wall that closes the opening and a first peripheral wall extending from the first body wall towards the housing; a groove having an opening between the first peripheral wall and a wall portion spaced apart from the first peripheral wall; the groove having a bottom wall with an inclined surface that extends away from the first lid portion; a protrusion on the first lid portion that extends toward the wall portion and covers the opening of the groove; wherein a protruding end surface of the protrusion opposes a surface of the wall portion, the surface extending along first peripheral wall and opposing the first peripheral wall; in combination with all other features claimed.
 Regarding claims 2, 5-6 and 9, these claims are allowed based on their dependence on the allowable independent claim 1 discussed above.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN T SAWYER whose telephone number is (571)270-5469. The examiner can normally be reached M-F 8:30 am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on 5712722342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN T SAWYER/Primary Examiner, Art Unit 2847